*NOT FOR PUBLICATION*

                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
___________________________________
                                          :
                                          :
KATHERINE PALADINO,                       :
                                          :
                             Plaintiff,   :       Civil Action No. 18-15459 (FLW)
                                          :
          v.                              :
                                          :               OPINION
                                          :
ANDREW SAUL,                              :
Commissioner of Social Security,        :
                                          :
                           Defendant.     :
___________________________________ :

WOLFSON, Chief Judge:

        Katherine Paladino (“Paladino” or “Plaintiff”) appeals from the final decision of the

Commissioner of Social Security, Andrew Saul (“Defendant”) denying Plaintiff disability

benefits under Title II and Title XVI of the Social Security Act (the “Act”). After reviewing the

administrative record, this Court finds that remand is required for the Administrative Law Judge

(“ALJ”) to assess Plaintiff’s obesity in combination with her other impairments at step three of

the sequential analysis.

I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        Plaintiff was born on November 29, 1961, making her 53 years old on her disability onset

date. AR 73. Plaintiff has a 10th grade education and has past relevant work experience as a

telephone sales representative. AR 21, 230. Plaintiff seeks disability benefits due to depression,

borderline personality disorder, anxiety disorder, uterine fibroids, and obesity. AR 15.




                                                   1
       Plaintiff protectively filed an application for Social Security Benefits on February 24,

2014, alleging an onset date of January 15, 2009. AR 76. The claim was denied on November 10,

2014. AR 86. Plaintiff filed a Request for Reconsideration, which was denied again on April 24,

2015. AR 100. After being granted a hearing before an ALJ, Plaintiff appeared before the

Honorable Douglass Alvarado on March 21, 2017. AR 29. On July 21, 2017, the ALJ issued an

unfavorable decision. AR 9. Thereafter, Plaintiff filed a Request for Review of Hearing Decision

with the Appeals Council, which was denied on August 27, 2018. AR 1.

       In the present appeal, Plaintiff argues that the ALJ erred by 1) failing to assign limitations

due to the Plaintiff’s obesity, despite finding the condition to be a “severe” impairment, 2)

assigning improper weight to the opinion of Plaintiff’s treating physician, and 3) failing to

include an off-task limitation in Plaintiff’s RFC, despite evidence of such a limitation from

Plaintiff’s treating physician.

       A. Medical Evidence

       Plaintiff has a history of major depressive disorder, generalized anxiety disorder,

histrionic personality disorder, borderline personality disorder, and obesity, AR 313, 320, 328,

336, 344, 423, as well as symptoms such as anxiety and depressed mood, AR 311, 318, 326, 331,

334, 342, 350, 355, 373, 378, 383, 388, 423, 495, 499, 554, 555; and pressured and excessive

speech, AR 311, 318, 326, 334, 348-49, 350, 373, 378, 383, 388. Plaintiff has been prescribed

varying medications such as Ativan; Imipramine; Wellbutrin; Celexa; Seroquel; Diazepam; and

Zolpidem. AR 310, 317, 324-25, 332-33, 340-41, 357, 372, 377, 382, 387; 392, 421, 428, 447.

Plaintiff reported issues sleeping throughout her treatment. AR 331, 391, 401, 404, 406, 420, 423,

427, 465, 504, 519, 521, 557. Plaintiff was noted to be “emotional” and cries easily, AR 406, 420,

and has documented anger issues. AR 465. Additionally, Plaintiff’s body mass index (“BMI”) was




                                                  2
noted at 37.41 in August 2013; 37.03 in October 2013; 47.04 in April 2014; 45.91 in May 2014;

43.45 in May 2016. AR 311, 325, 333, 372, 454.

       In August 2014, Plaintiff underwent a mental health consultative examination with Dr.

Charles Hasson, Ph.D. AR 363. During the examination, Plaintiff reported severe insomnia,

stating that she stays awake for days at a time and experiences night terrors. AR 363. Plaintiff

has a long-reported history of psychiatric treatment, beginning at age 12. AR 363-64. Plaintiff

also stated that she does not “handle stress well” and has “poor concentration and focus.” AR

364. However, she was able to take care of her personal needs, feed her cats, go out for walks,

keep her apartment clean, and cook for herself. AR 364-365. She was able to take public

transportation, and had a driver’s license and a car. AR 365. She watched TV shows on PBS. AR

365-366. She volunteered for an animal rights group and said she was able to get along with

other people. AR 365-366. Dr. Hasson observed Plaintiff to have a “histrionic and overly

dramatic style,” which resulted in her crying several times throughout the exam. AR 365. He

noted that her short-term memory and ability to concentrate were variable. AR 365. She was

unable to perform Serial 3s and was unable to do some simple mathematical calculations. AR

366. Dr. Hasson ultimately diagnosed Plaintiff with “a mixed character disorder compounded by

an Unspecified Mood Disorder.” AR 366.

       Plaintiff’s treating physician, Dr. Kenneth Jungblut, completed a Medical Source

Statement for Plaintiff on July 2015. AR 413. He stated he had been treating Plaintiff since July

2010, and diagnosed Plaintiff with Major Depressive Disorder, Recurrent, Severe; Borderline

Histrionic Personality Disorder; and obesity. AR 413. Dr. Jungblut noted that Plaintiff’s

medications and their side effects would significantly limit her effectiveness at work duties. AR

413. He checked a number of boxes on the form, indicating that Plaintiff would be unable to

maintain regular attendance; complete a normal day or workweek without interruptions for


                                                 3
psychological symptoms; or perform at a consistent pace without an unreasonable number and

length of rest periods. AR 415. He also checked a box representing that Plaintiff would be “off

task” 25% or more of the workday and would miss four or more days of work per month due to

her symptoms. AR 417-18.

       In general, Dr. Jungblut’s reports through the summer of 2016, indicate that the Plaintiff

frequently reported improvement in her symptoms with treatment. AR 371-410. To that end, in

May and June of 2014, Plaintiff reported being less depressed, and she was sleeping better, but

was feeling more anxious. AR 374. In July of 2014, she said she was much less depressed and in

August, said her mood was better. AR 381, 386. In October of 2014, she reported sleeping five

hours a night, but not well. AR 391. Her mental status exam was noted to be stable. AR 391.

Although the severity of Plaintiff’s mental health appeared to wax and wane over the next year,

by December 17, 2015, Dr. Jungblut noted that Plaintiff was “less depressed than at past visits,”

with a better mood. AR 434. According to Dr. Jungblut, Plaintiff reported that her anxiety level

was better, and she was “sleeping good.” AR 434. Dr. Jungblut noted very similar findings with

respect to Plaintiff’s mental status at her remaining visits on February 2, 2016, and March 22,

2016, May 20, 2016, and August 4, 2016. AR 440, 446, 452, 459. Dr. Jungblut also consistently

assessed Plaintiff with a Global Assessment of Functioning (“GAF”) score of 60, indicating

moderate symptoms. AR 19, 561.

       In February 2016, Plaintiff was brought to the emergency room, after calling 911

requesting an evaluation and mentioning that she had broken things inside her house and was

contemplating ending her life. AR 582. She was held overnight for observation and discharged

after she became stable. AR 588. After being admitted to the emergency room, in March 2016,

complaining of abdominal pain, nausea and vomiting, Plaintiff was diagnosed with gallstones.




                                                4
AR 590. She underwent a cholecystectomy, and was discharged to her home after the outpatient

procedure. AR 590. In July 2016, Plaintiff returned to the emergency room, stating that she felt

left sided pain from her toes to her head, as well as numbness and tingling. AR 575. Plaintiff was

diagnosed with chest pain and discharged. AR 580. In November 2016, Plaintiff checked into the

Community Medical Center emergency department after falling off a bike and hitting her head.

AR 563. Plaintiff reported a severe headache. AR 570. She was discharged after a CT scan of her

brain and spine. AR 567.

       B. Plaintiff’s Testimony Before ALJ

       Plaintiff appeared before the ALJ at the hearing in March of 2017. Plaintiff testified that

she did not graduate from high school, and the last grade she completed was ninth grade. AR 37.

Plaintiff has a driver’s license and drove to the hearing, but she usually rides the bus for

transportation or relies on neighbors. AR 37-38. At the time of the hearing, Plaintiff was 5’2” tall

and weighed 270 pounds. AR 39. She currently lives alone. AR 39. Plaintiff held several jobs

during the relevant period, mostly in the field of telesales. AR 39-44.

       Beginning in 2009, Plaintiff attended treatment three times a month to see a therapist and

meet with a doctor for medication management. AR 46. She received diagnoses for several

mental conditions. AR 46. Plaintiff testified that her borderline personality disorder causes her to

have difficulties interacting with other people. AR 49. Plaintiff also testified that her depression

has physically caused her ulcers and colitis, and she also feels “sorrow” and “shame.” AR 50. At

times when she was working, she would be sent home early because her employer noted her

depression symptoms. AR 50. Plaintiff stated that she “kept getting fired” for anger issues, focus

issues, and difficulty completing assigned tasks. AR 51. She also explained that she suffers from

insomnia and night terrors, and even with the medication, she only sleeps 2-3 hours a night. AR

55-56. Plaintiff was also diagnosed with cocaine abuse dependency during her treatment, but she


                                                  5
testified the last time she used cocaine was at least 20 years ago. AR 49. She stated that any

notes related to more recent use were inaccurate. AR 49.

         Regarding her activities of daily living, Plaintiff testified that the only meals she prepares

now are microwaveable or cereal. AR 52. When reading, she must reread words or sentences

repeatedly and often loses interest. AR 51-52. On a normal day she wakes up around five, has

coffee and a cigarette and watches the news. AR 60. Sometimes she will do some “personal

care,” but not often. AR 60. Plaintiff stated that she spends most of her day looking out her

window, resting, or laying in bed and watching television. AR 62.

         C. ALJ’s Decision

         ALJ Alvarado issued his decision on July 21, 2017. AR 15-29. At step two, he concluded

that Plaintiff had the severe medically determinable impairments of depression, personality

disorder, anxiety disorder and obesity. AR 14. At step three, he found that Plaintiff’s

impairments did not meet or equal one of the listed impairments. AR 15. At step four, the ALJ

found that Plaintiff had the RFC to perform work at all exertional levels, with limitations

designed to address her physical and mental symptoms. AR 16-21. With the assistance of the

testimony of the VE, the ALJ concluded that Plaintiff could not perform her past relevant work.

AR 21. At step five, and again in consultation with the VE, the ALJ determined that Plaintiff

retained the RFC to perform the following jobs that exist in significant numbers in the national

economy: 1) small products assembler, 2) presser, and 3) packing line worker. Therefore, the

ALJ found that Plaintiff was not disabled from January 15, 2009 through the date of his decision.

AR 23.

II.      STANDARD OF REVIEW

         On a review of a final decision of the Commissioner of the Social Security

Administration, a district court “shall have power to enter, upon the pleadings and transcript of


                                                   6
the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see

Matthews v. Apfel, 239 F.3d 589, 592 (3d Cir. 2001). The Commissioner’s decisions regarding

questions of fact are deemed conclusive on a reviewing court if supported by “substantial

evidence in the record.” 42 U.S.C. § 405(g); see Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000).

While the court must examine the record in its entirety for purposes of determining whether the

Commissioner’s findings are supported by substantial evidence, Gober v. Matthews, 574 F.2d

772, 776 (3d Cir. 1978), the standard is highly deferential. Jones v. Barnhart, 364 F.3d 501, 503

(3d Cir. 2004). Indeed, “substantial evidence” is defined as “more than a mere scintilla,” but less

than a preponderance. McCrea v. Comm’r of Soc. Sec., 370 F.3d 357, 360 (3d Cir. 2004). “It

means such relevant evidence as a reasonable mind might accept as adequate.” Plummer v. Apfel,

186 F.3d 422, 427 (3d Cir. 1999). A reviewing court is not “empowered to weigh the evidence

or substitute its conclusions for those of the fact-finder.” Williams v. Sullivan, 970 F.2d 1178,

1182 (3d Cir. 1992), cert. denied, 507 U.S. 924 (1993). Accordingly, even if there is contrary

evidence in the record that would justify the opposite conclusion, the Commissioner’s decision

will be upheld if it is supported by the evidence. See Simmonds v. Heckler, 807 F.2d 54, 58 (3d

Cir. 1986).

       Disability insurance benefits may not be paid under the Act unless Plaintiff first meets the

statutory insured status requirements. See 42 U.S.C. § 423(c). Plaintiff must also demonstrate

the “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12 months . . . .” 42

U.S.C. § 423(d)(1)(A); see Plummer, 186 F.3d at 427. An individual is not disabled unless “his




                                                 7
physical or mental impairment or impairments are of such severity that he is not only unable to

do his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national economy.” 42 U.S.C. §

423(d)(2)(A). Eligibility for supplemental security income requires the same showing of

disability. Id. at § 1382c (a)(3)(A)-(B).

       The Act establishes a five-step sequential process for evaluation by the ALJ to determine

whether an individual is disabled. See 20 C.F.R. § 404.1520. First, the ALJ determines whether

the claimant has shown that he or she is not currently engaged in “substantial gainful activity.”

Id. at § 404.1520(a); see Bowen v. Yuckert, 482 U.S. 137, 146-47 n.5 (1987). If a claimant is

presently engaged in any form of substantial gainful activity, he or she is automatically denied

disability benefits. See 20 C.F.R. § 404.1520(b); see also Bowen, 482 U.S. at 140. Second, the

ALJ determines whether the claimant has demonstrated a “severe impairment” or “combination

of impairments” that significantly limits her physical or mental ability to do basic work

activities. 20 C.F.R. § 404.1520(c); see Bowen, 482 U.S. at 146-47 n.5. Basic work activities

are defined as “the abilities and aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1521(b).

These activities include physical functions such as “walking, standing, sitting, lifting, pushing,

pulling, reaching, carrying or handling.” Id. A claimant who does not have a severe impairment

is not considered disabled. Id. at § 404.1520(c); see Plummer, 186 F.3d at 428.

       Third, if the impairment is found to be severe, the ALJ then determines whether the

impairment meets or is equal to the impairments listed in 20 C.F.R. Pt. 404, Subpt. P., App. 1

(the “Impairment List”). 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant demonstrates that his

or her impairments are equal in severity to, or meet those on the Impairment List, the claimant

has satisfied his or her burden of proof and is automatically entitled to benefits. See id. at §




                                                  8
404.1520(d); see also Bowen, 482 U.S. at 146-47 n.5. If the specific impairment is not listed, the

ALJ will consider in his or her decision the impairment that most closely satisfies those listed for

purposes of deciding whether the impairment is medically equivalent. See 20 C.F.R. §

404.1526(a). If there is more than one impairment, the ALJ then must consider whether the

combination of impairments is equal to any listed impairment. Id. An impairment or

combination of impairments is basically equivalent to a listed impairment if there are medical

findings equal in severity to all the criteria for the one most similar. Williams, 970 F.2d at 1186.

       If the claimant is not conclusively disabled under the criteria set forth in the Impairment

List, step three is not satisfied, and the claimant must prove at step four whether he or she retains

the “residual functional capacity” (“RFC”) to perform his or her past relevant work. 20 C.F.R. §

404.1520(e); Bowen, 482 U.S. at 141. If the claimant is able to perform previous work, the

claimant is determined to not be disabled. 20 C.F.R. §§ 404.1520(e), 416.920(e); Bowen, 482

U.S. at 141-42. The claimant bears the burden of demonstrating an inability to return to the past

relevant work. Plummer, 186 F.3d at 428. Finally, if it is determined that the claimant is no

longer able to perform his or her previous work, the burden of production then shifts to the

Commissioner to show, at step five, that the “claimant is able to perform work available in the

national economy.” Bowen, 482 U.S. at 146-47 n.5; Plummer, 186 F.3d at 428. This step

requires the ALJ to consider the claimant’s residual functional capacity, age, education, and past

work experience. 20 C.F.R. § 404.1520(f). The ALJ must analyze the cumulative effect of all

the claimant’s impairments in determining whether the claimant is capable of performing work

and not disabled. Id.

III.   DISCUSSION




                                                  9
       In the present appeal, Plaintiff contests the ALJ’s decision on three grounds. While two

of Plaintiff’s arguments, which challenge aspects of the ALJ’s treatment of evidence from

Plaintiff’s treating physician, do not provide grounds for remand, one argument has merit.

Indeed, by failing to sufficiently consider Plaintiff’s obesity in combination with Plaintiff’s other

impairments, the ALJ committed error, and the case must be remanded so the ALJ can analyze

the combined effects of these impairments.

       A. Consideration of Plaintiff’s Obesity

       Plaintiff first contends that the ALJ erred by failing to sufficiently consider Plaintiff’s

obesity, a severe impairment, at step three and subsequent steps.

       In step three, the ALJ was required to determine whether any of a claimant’s

impairments, alone or in combination with other impairments, meet or are medically equivalent

to one of the impairments listed at 20 C.F.R. Part 404, Subpart P, Appendix 1 (a “listed

impairment”). If a claimant is found to have a listed impairment or its equivalent, then she is

considered disabled and the inquiry ends. See Plummer, 186 F.3d at 428. Obesity was removed

as a “listed impairment” in 1999, but, as the Third Circuit has recognized, “this did not

eliminate obesity as a cause of disability.” Diaz v. Comm'r of Soc. Sec., 577 F.3d 500, 503 (3d

Cir.2009) (citing SSR 00–3p, 65 Fed.Reg. 31039, 31040–42 (May 15, 2000)). To the contrary,

“the Commissioner promulgated [Social Security Ruling] 00–3p, indicating how obesity is to be

considered. This SSR replaced an automatic designation of obesity as a Listed Impairment, based

on a claimant's height and weight, with an individualized inquiry, focused on the combined

effect of obesity and other severe impairments afflicting the claimant.” Id.; see also Webster v.

Astrue, 628 F.Supp.2d 1028, 1031 (S.D.Iowa 2009) (explaining “This SSR points out

that obesity is a life long impairment, and that although the obesity listing was deleted, the

impairment requires special consideration in the evaluation of a disability claim,” and, on


                                                 10
remand, directing “both the ALJ and counsel ... to read this ruling carefully, and then apply it to

the facts of Plaintiff's case”). SSR 00–3p instructed that “obesity may increase the severity of

coexisting or related impairments to the extent that the combination of impairments meets the

requirements of a listing. This is especially true of musculoskeletal, respiratory, and

cardiovascular impairments. It may also be true for other coexisting or related impairments,

including mental disorders.” (emphasis added).

       In 2002, SSR 00–3p was superseded by SSR 02–1p, 67 Fed.Reg. 57859–02 (Sept. 12,

2002), but SSR 02–1p did not materially amend SSR 00–3p. See Diaz, 577 F.3d at 503.

       SSR 02–1p provides the following guidance:

       [W]e consider obesity to be a medically determinable impairment and remind
       adjudicators to consider its effects when evaluating disability. The provisions also
       remind adjudicators that the combined effects of obesity with other impairments
       can be greater than the effects of each of the impairments considered separately.
       They also instruct adjudicators to consider the effects of obesity not only under the
       listings but also when assessing a claim at other steps of the sequential evaluation
       process, including when assessing an individual's residual functional capacity.
       ….

       Because there is no listing for obesity, we will find that an individual
       with obesity “meets” the requirements of a listing if he or she has another
       impairment that, by itself, meets the requirements of a listing. We will also find that
       a listing is met if there is an impairment that, in combination with obesity, meets
       the requirements of a listing.... For example, when evaluating impairments under
       mental disorder listings 12.05C, 112.05D, or 112.05F, obesity that is “severe,” ...
       satisfies the criteria in listing 12.05C for a physical impairment imposing an
       additional and significant work-related limitation of function and in listings
       112.05D and 112.05F for a physical impairment imposing an additional and
       significant limitation of function.... We may also find that obesity, by itself, is
       medically equivalent to a listed impairment.... We will also find equivalence if an
       individual has multiple impairments, including obesity, no one of which meets or
       equals the requirements of a listing, but the combination of impairments is
       equivalent in severity to a listed impairment.


Social Security Ruling, SSR 02–1p; Titles II and XVI: Evaluation of Obesity, 67 FR 57859–02.




                                                 11
       In Diaz, the Third Circuit, citing SSR 02–1p, confirmed that “an ALJ must meaningfully

consider the effects of a claimant's obesity, individually and in combination with her

impairments, on her workplace function at step three and at every subsequent step.” Diaz, 577

F.3d at 503.There, the ALJ had determined, at step two, that the Plaintiff had various physical

and mental severe impairments, including obesity, but then failed to consider the impact of

Plaintiff’s obesity, in combination with the plaintiff’s other impairments. Id. at 504. The Third

Circuit vacated and remanded the District Court’s decision, noting that that “the ALJ, having

recognized obesity as an impairment, should determine in the first instance whether, and to what

extent, Diaz's obesity, in combination with her [other impairments], impacted her workplace

performance.” Id. at 505.

       Here, as in Diaz, the ALJ identified Plaintiff’s obesity as a severe impairment at step two,

but failed to mention the condition at all at step three and only cursorily referenced it a step four.

This is clear error. See, e.g., Moore v. Comm'r of Soc. Sec., No. 11-05369, 2013 WL 941558, at

*3 (D.N.J. Mar. 8, 2013) (“Despite the clear directives of SSR 02–1p and the Third Circuit, and

despite the ALJ's own determination that Ms. Moore's morbid obesity is a ‘severe impairment,’

the ALJ does not mention, let alone discuss, whether Ms. Moore's obesity, alone or in

combination with her other impairments, meets or equals one of the listed impairments at step

three of his analysis, as he was required to do.”); Padilla v. Astrue, No. 10-4968, 2011 WL

6303248, at *7 (D.N.J. Dec. 15, 2011) (remanding based on ALJ’s failure to discuss Plaintiff’s

severe obesity because “the Court cannot determine whether the ALJ meaningfully considered

the combined effect of Claimant's obesity with…the listed severe impairments”).

       Nevertheless, the Commissioner argues that the ALJ was not required to undertake the

analysis mandated by SSR 02-1p and Diaz, because the record contains no evidence of




                                                  12
“functional limitations” related to Plaintiff’s obesity and, even if the ALJ erred, any error was

harmless. However, whatever record evidence regarding Plaintiff’s obesity, Diaz is clear that

“meaningful[ ]” discussion of severe obesity “individually and in combination with her

impairments,” is mandatory “at step three and at every subsequent step.” Diaz, 577 F.3d at 503.

Were the record unambiguous that Plaintiff’s obesity did not, in combination with Plaintiff’s

other impairments, meet or equal a listing, then this error may have been harmless. But, the

record is not as clear as the Government suggests given that Plaintiff was diagnosed as

“morbidly obese” and suffers from well-documented depression. As SSR 02-1p explicitly notes,

obesity “may…cause or contribute to mental impairments such as depression,” and, in that

regard, “[t]he effects of obesity may be subtle.” Without any discussion of the effects of

Plaintiff’s obesity combined with Plaintiff’s other impairments, including her depression, “the

Court cannot determine whether the combined effect of Claimant's impairments would be

medically equivalent to a[ ]…listing.” Padilla, No. 2011 WL 6303248, at *7. Thus, on remand,

the ALJ must conduct that required analysis of Plaintiff’s obesity combined with her other

impairments at step three, and at subsequent steps.1

       B. Medical Opinion Testimony

       While the ALJ erred by failing to sufficiently consider Plaintiff’s obesity, Plaintiff’s

remaining arguments are not grounds for remand. Plaintiff contends that the ALJ erred by not

according the proper weight to Plaintiff’s treating physician, Dr. Jungblut, and, specifically, for

not sufficiently explaining why the ALJ did not include an off-task limitation in Plaintiff’s RFC,

despite Dr. Jungblut’s assessment that Plaintiff would be off-task for 25% of the day.



1
 Of course, if the ALJ finds that Plaintiff’s obesity combined with other impairments meet or
equal a listing at step three, then further analysis is unnecessary. If not, however, then the ALJ
must provide more analysis of Plaintiff’s obesity at step four than he did in his previous decision.

                                                 13
       It is well established that “the ALJ—not treating or examining physicians or State agency

consultants—must make the ultimate disability and RFC determinations.” Chandler v. Comm'r

of Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2011) (citing 20 C.F.R. §§ 404.1527(e)(1), 404.1546(c).)

Furthermore, while an ALJ must consider the opinions of treating physicians, “[t]he law is clear

... that the opinion of a treating physician does not bind the ALJ” where it is not well supported

or there is contradictory evidence. Chandler, 667 F.3d at 361 (alteration in original) (quoting

Brown v. Astrue, 649 F.3d 193, 197 n.2 (3d Cir. 2011)).

       Under 20 C.F.R. § 404.1527(c)(2), a treating source's opinion will be given controlling

weight if the opinion “is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the] case

record.” Several factors may also be used to determine the weight given to a medical opinion

including: the length of the treatment relationship; the nature and extent of the treatment

relationship; supportability by the medical evidence; and consistency with the record as a whole.

Id. If a treating source's opinion conflicts with that of other medical sources, “the ALJ may

choose whom to credit but cannot reject evidence for no reason or for the wrong reasons.”

Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000). That is, the ALJ must rely only on

“contradictory medical evidence” in rejecting the treating source's opinion, rather than

“credibility judgments, speculation or lay opinion.” Id. An ALJ is required to provide “an

explanation of the reasoning behind [his] conclusions,” including “reason(s) for discounting

rejected evidence.” Fargnoli v. Halter, 247 F.3d 34, 43 (3d. Cir. 2001).

       In the present matter, the ALJ did all that he was required in evaluating Dr. Jungblut’s

opinions, articulating specific reasons for discounting them that were supported by substantial

record evidence:




                                                 14
       [Dr. Jungblut’s opinion] is not supported by treatment records to the extent set forth
       in this opinion. Nor is it consistent with the GAF score ascribed to the claimant by
       Dr. Jungblut. The doctor noted moderate symptoms and moderate problems, and
       found intact cognitive functioning. Many of the checked off symptoms and findings
       on the form were never mentioned at follow-ups, or were specifically denied. The
       assessment is also inconsistent with the claimant's fairly consistent reports of
       improvement. Accordingly, the assessment is given partial weight.

AR 21. Indeed, the ALJ was correct that Dr. Jungblut’s report generally demonstrated moderate

symptoms. Plaintiff’s mental status exam was noted to be stable through much of 2015 and 2016,

and in August of 2016, Plaintiff was “less depressed than at past visits,” with a better mood. AR

459. Plaintiff also noted that her anxiety level was better, and she was “sleeping good.” AR 459.

Plaintiff is also incorrect that the ALJ did not sufficiently explain his reasons for not including an

off-task assessment in Plaintiff’s RFC. In that regard, Dr. Jungblut merely checked off a box on a

single form, without any explanation, indicating that Plaintiff would be off task 25% of the day.

As the ALJ explained, he rejected such evidence where it was inconsistent with the record as a

whole, noting that “many of the checked off symptoms and findings on the form were never

mentioned at follow-ups.” AR 21. Indeed, besides this one tick on the form, Plaintiff does not

point to any other evidence regarding Plaintiff’s supposed off-task limitations that the ALJ

overlooked. The ALJ’s justification for excluding an off-task limitation in the RFC was

supported by substantial evidence.2

IV.    CONCLUSION




2
 Plaintiff also argues that the ALJ accorded too much weight to the GAF scores that Dr.
Jungblut assigned Plaintiff, which he consistently set at 60, indicating moderate symptoms.
However, the ALJ specifically noted that GAF scores were of limited use and only assigned
“some” weight to them. Moreover, “[a]lthough GAF scores have ‘fallen somewhat into
disfavor,’ as the American Psychiatric Association abandoned the GAF scale in the most recent
edition of the DSM (‘DSM-V’), they remain medical evidence that an ALJ must
consider.” Nixon v. Colvin, 190 F. Supp. 3d 444, 447 (E.D. Pa. 2016).



                                                 15
       For the reasons set forth above, this matter is remanded to the ALJ for further

proceedings consistent with this Opinion.




Dated: January 31, 2020                                     /s/ Freda L. Wolfson
                                                            Hon. Freda L. Wolfson
                                                            United States Chief District Judge




                                               16
